FILED
                            NOT FOR PUBLICATION                               JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10425

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00442-AWI

 v.
                                                 MEMORANDUM*
JAIME MORENO-CASTANEDA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Jaime Moreno-Castaneda appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

being a deported alien found in the United States, in violation of 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm but

remand to correct the judgment.

      Moreno-Castaneda contends that the district court abused its discretion by

electing to run the 46-month sentence consecutive to an undischarged state

sentence. He argues that the resulting sentence is substantively unreasonable in

light of his poor upbringing, history of substance abuse, positive work history, and

efforts to support his American children. The district court did not abuse its

discretion in imposing Moreno-Castaneda’s sentence. See Gall v. United States,

552 U.S. 38, 51 (2007). The 46-month consecutive sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Moreno-Castaneda’s significant criminal history and

the need to protect the public and provide just punishment for the offense. See

U.S.S.G. §§ 2L1.2 cmt. n. 8, 5G1.3(d); Gall, 552 U.S. at 51.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand this case to the district court with instructions that it

delete from the judgment the reference to section 1326(b)(2). See United States v.

Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to section 1326(b)(2)).

      AFFIRMED; REMANDED to correct the judgment.


                                           2                                     15-10425